DISMISS and Opinion Filed April 23, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01384-CV

                           BASILIA RODRIGUEZ MEJIA, Appellant
                                          V.
                             JUAN FRANCISCO MEJIA, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-13923

                                MEMORANDUM OPINION
                           Before Justices Moseley, O’Neill, and Lewis
                                   Opinion by Justice Moseley
       By postcard notice dated October 11, 2012, the Court informed appellant that the

required $175 filing fee was past due. We instructed appellant to pay the fee within ten days and

cautioned him that failure to do so will result in dismissal of the appeal without further notice.

As of today’s date, the filing fee has not been paid. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 42.3(c).




                                                   /Jim Moseley/
121384F.P05                                        JIM MOSELEY
                                                   JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BASILIA RODRIGUEZ MEJIA, Appellant                     On Appeal from the 330th Judicial District
                                                       Court, Dallas County, Texas
No. 05-12-01384-CV         V.                          Trial Court Cause No. DF-11-13923.
                                                       Opinion delivered by Justice Moseley.
JUAN FRANCISCO MEJIA, Appellee                         Justices O’Neill and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JUAN FRANCISCO MEJIA, recover his costs of this
appeal from appellant, BASILIA RODRIGUEZ MEJIA.


Judgment entered this 23rd day of April, 2013.




                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE




1201384.R.docx                                   –2–